COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                     NO. 2-09-339-CV


IN RE TARGA RESOURCES INVESTMENTS INC.                                       RELATORS
AND GILBERTO G. PENA

                                         ------------

                               ORIGINAL PROCEEDING

                                         ------------

                            MEMORANDUM OPINION 1

                                         ------------

         W e have considered “Relators’ Voluntary Dismissal Motion.” It is the court’s

opinion that the motion should be granted; therefore, we dismiss this original

proceeding.

         Relators shall pay all costs of this original proceeding, for which let execution

issue.

                                                   PER CURIAM



PANEL: MEIER, LIVINGSTON, and MCCOY, JJ.

DELIVERED: March 29, 2010




   1
        See Tex. R. App. P. 47.4.